DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 03-07-22.
Claim 1 is amended.
Claim 18 is canceled.
Claims 1-12 and 21-30 are withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-12 and 21-30 directed non-elected and withdrawn claims.  Accordingly, claims 1-12 and 21-30 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The reason for the examiner’s amendment is to cancel the non-elected without traverse claims 1-12 and 21-30 (see above) for allowing the case.

1-12. (Canceled)
21-30. (Canceled)


Allowable Subject Matter	
Claims 13-17 and 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 13-17 and 19-20 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 13 in combination as claimed, including:
providing a fixture having a retaining feature; providing a part; providing a work object on a carrier; placing the part in between the fixture and the work object on the carrier; securing the retaining feature to the carrier such that the part and the work object are clamped together between the fixture and the carrier; and removing, by a pick and place nozzle, the fixture from the part and the work object.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 13 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848